United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2775
                                   ___________

Craig Karr,                          *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Metropolitan Life Insurance Company, *
                                     * [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: June 17, 2005
                                Filed: June 24, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Craig Karr appeals the district court’s1 order upholding the denial of long-term
disability (LTD) benefits under an Employment Retirement Income Security Act
(ERISA) plan. Having conducted de novo review, see Norris v. Citibank, N.A.
Disability Plan, 308 F.3d 880, 884 (8th Cir. 2002), we affirm the district court’s
decision.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      Given the lack of objective medical evidence showing disabling heart or kidney
disease, and the relatively mild exertional requirements of Karr’s job, we conclude
that Metropolitan Life Insurance Company’s decision to deny LTD benefits is
supported by substantial evidence. See id. at 883-84 (under abuse-of-discretion
standard, proper inquiry is whether administrator’s decision was reasonable, i.e.,
supported by substantial evidence, which means relevant evidence that reasonable
mind might accept as sufficient to support conclusion); Coker v. Metropolitan Life
Ins. Co., 281 F.3d 793, 797 (8th Cir. 2002) (if plan administrator’s discretionary
decision is supported by reasonable explanation, it should not be disturbed even if
another reasonable but differing interpretation of evidence could be made).

       We agree with appellees that Dr. Daniel Mazour’s October 2001 opinion as to
Karr’s ability to work is not entitled to deference. See Black & Decker Disability
Plan v. Nord, 538 U.S. 822, 825 (2003) (ERISA plan administrators are not required
to credit treating physician’s opinions over other evidence relevant to claimant’s
medical condition). Contrary to Karr’s assertion, we find Dr. Mazour’s opinion
inconsistent with his treatment records and the objective medical tests. For example,
Karr only occasionally reported problems with leg pain and feet and ankle swelling;
Dr. Mazour found the results of blood tests indicative of stable kidney function, he
only occasionally assessed edema, and he noted Karr did well in cardiac
rehabilitation; and in connection with an office visit during the same month as the
opinion at issue, he noted that Karr only occasionally had leg pain and swelling and
had no significant chest pain. See McGee v. Reliance Standard Life Ins. Co., 360
F.3d 921, 924-25 (8th Cir. 2004) (it is not unreasonable to deny benefits based upon
lack of objective medical evidence). Thus, we agree with the district court that this
is not a case where the decision at issue is overwhelmed by contrary evidence, and
that Karr is relying solely on subjective medical opinions. See Coker, 281 F.3d at
799. Karr’s remaining arguments provide no basis for reversal.

      Accordingly, we affirm.
                    ______________________________


                                         -2-